Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/21 has been entered.
This office action is in response to correspondence filed 09/08/21 regarding application 16/502,708, in which claims 1, 12, and 14-16 were amended. In order to expedite allowance, the examiner has further amended claims 1, 4, 8, 11, 12, and 14. Claims 1-6, 8, 11, 12, and 14-16 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David V. Monateri, Reg. No. 70,489 on 09/17/21.

The application has been amended as follows:
claims:

In claim 1: line 17: replace “recording face” with “recording a face”
In claim 4: line 3: replace “the pre-stored” with “pre-stored”
In claim 8: lines 2-3: replace “current physical state of the first object” with “image information”
	     line 4: replace “current physical state of the first object” with “image information”
In claim 11: line 8: replace “the at least of” with “the at least one of”
In claim 12: line 16: replace “record face” with “record a face”
In claim 14: line 19: replace “recording face” with “recording a face”


Response to Arguments
Amended independent claims 1 and 12 overcome the 35 U.S.C. 103 rejections of claims 1-6, 8, 11, 12, and 14-16 based on Braun, Shahin, Jimenez, Sobti, Uozumi, and Kothari, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 11, 12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 12 is Braun, Max (2018/0268747). Braun discloses a control method for a human-computer interaction device (interaction with a computerized virtual assistant, [0052]), comprising: capturing first voice information of a first object (a user speaks “hey mirror” and ”show me the weather”, [0095] which are captured as input by a microphone, [0016]); 

A combination or modification of Braun and the other prior art of record would not have resulted in the limitations of claims 1 and 12, and therefore claims 1 and 12 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-6, 8, 11, and 14-16 are allowable because they further limit allowable parent claims 1 and 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                       09/17/21